                Case 2:20-cv-01733-JLR Document 57 Filed 06/24/21 Page 1 of 31




 1
                                                     THE HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9   JOSEPH J. HESKETH III, on his behalf        No. 2:20-cv-01733-JLR
     and on behalf of other similarly situated
10   persons,                                    DEFENDANT TOTAL RENAL CARE,
                                                 INC.’S MOTION FOR JUDGMENT ON
11                         Plaintiff,            THE PLEADINGS PURSUANT TO FED.
                                                 R. CIV. P. 12(C)
12            v.

13   TOTAL RENAL CARE, INC., on its own          NOTE ON MOTION CALENDAR:
     behalf and on behalf of other similarly     JULY 16, 2021
14   situated persons,

15                         Defendant.

16

17

18

19

20

21

22

23

24

25

26

      DEFENDANT’S MOTION FOR                                     Perkins Coie LLP
                                                           1201 Third Avenue, Suite 4900
      JUDGMENT ON THE PLEADINGS                              Seattle, WA 98101-3099
      (No. 2:20-cv-01733-JLR)                                  Phone: 206.359.8000
     152761927.12                                               Fax: 206.359.9000
                Case 2:20-cv-01733-JLR Document 57 Filed 06/24/21 Page 2 of 31

                                                       TABLE OF CONTENTS

                                                                                                                                              Page
 1   I.       INTRODUCTION ............................................................................................................. 1

 2   II.      STATEMENT OF FACTS ................................................................................................ 1

 3            A.        TRC and Plaintiff’s Employment .......................................................................... 1

 4            B.        The Teammate Policies and the Disaster Relief Policy ......................................... 2

 5            C.        The Teammate Policies and Disaster Relief Policy Include Valid
                        Disclaimers ............................................................................................................ 2
 6
              D.        The Disaster Relief Policy Does Not Apply to the COVID-19 Pandemic ............ 4
 7
              E.        Plaintiff’s First Amended Putative Class Action Complaint ................................. 6
 8
              F.        This Court Dismissed Plaintiff’s Claims for Breach of Contract and
 9                      Promissory Estoppel with Leave to Amend........................................................... 7

10            G.        Plaintiff’s Second Amended Complaint ................................................................ 8

11   III.     LEGAL STANDARD........................................................................................................ 9

12   IV.      ARGUMENT................................................................................................................... 10

13            A.        Plaintiff’s Breach of Contract and Promissory Estoppel Claims Fail.................. 10

14                      1.         There Are No Facts to Negate the Effective Disclaimers........................ 10

15                      2.         There Are No Inconsistencies in the Policy’s Discretionary
                                   Language.................................................................................................. 15
16
              B.        Plaintiff’s Breach of Contract Claim Otherwise Fails Because the
17                      Conditions Precedent Never Occurred................................................................. 17

18            C.        Plaintiff’s Equitable Reliance and Promissory Estoppel Claims Otherwise
                        Fail Because Plaintiff Cannot Show Justifiable Reliance as a Matter of
19                      Law ...................................................................................................................... 18

20            D.        Plaintiff Fails to State a Claim for Breach of the Implied Duty of Good
                        Faith and Fair Dealing as a Matter of Law .......................................................... 20
21
              E.        Plaintiff Fails to State a Claim for Unjust Enrichment as a Matter of Law......... 21
22
                        1.         TRC Did Not Receive a Benefit “at Plaintiff’s Expense” ....................... 22
23
                        2.         Plaintiff Cannot Show Any Injustice ....................................................... 24
24
     V.       CONCLUSION................................................................................................................ 24
25

26

      DEFENDANT’S MOTION FOR                                                                           Perkins Coie LLP
                                                                                              1201 Third Avenue, Suite 4900
      JUDGMENT ON THE PLEADINGS                                                                 Seattle, WA 98101-3099
      (No. 2:20-cv-01733-JLR) – i                                                                 Phone: 206.359.8000
     152761927.12                                                                                  Fax: 206.359.9000
                  Case 2:20-cv-01733-JLR Document 57 Filed 06/24/21 Page 3 of 31

                                                    TABLE OF AUTHORITIES

                                                                                                                                   Page(s)
 1   CASES
 2   Alvarado v. Microsoft Corp.,
        2010 WL 715455 (W.D. Wash. Feb. 22, 2010).......................................................................23
 3

 4   Ashcroft v. Iqbal,
        556 U.S. 662 (2009)...................................................................................................................9
 5
     Badgett v. Sec. State Bank,
 6      807 P.2d 356 (Wash. 1991)......................................................................................................20

 7   Baker v. City of SeaTac,
        994 F. Supp. 2d 1148 (W.D. Wash. 2014).........................................................................10, 19
 8
     BOFI Fed. Bank v. Advance Funding LLC,
 9
       No. 14-CV-00484-BJR, 2015 WL 5008860 (W.D. Wash. Aug. 20, 2015).......................23, 24
10
     Bulman v. Safeway, Inc.,
11      27 P.3d 1172 (Wash. 2001)................................................................................................18, 19

12   Byram v. Thurston Cty.,
        251 P. 103 (Wash. 1926), modified 252 P. 943 (1927)......................................................21, 24
13
     Cafasso v. Gen. Dynamics C4 Sys., Inc.,
14      637 F.3d 1047 (9th Cir. 2011) ...................................................................................................9
15
     Chandler v. Wash. Toll Bridge Auth.,
16      137 P.2d 97 (Wash. 1934)..................................................................................................21, 22

17   Chavez v. United States,
        683 F.3d 1002 (9th Cir. 2012) ...................................................................................................9
18
     Corbit v. J.I. Case Co.,
19      424 P.2d 290 (Wash. 1967)......................................................................................................19
20
     Dragt v. Dragt/DeTray, LLC,
21      161 P.3d 473 (Wash. Ct. App. 2007).......................................................................................24

22   Fleming v. Pickard,
        581 F.3d 922 (9th Cir. 2009) .....................................................................................................9
23
     Hard 2 Find Accessories, Inc. v Amazon.com, Inc.,
24      58 F. Supp. 3d 1166 (W.D. Wash. 2014)...........................................................................20, 21
25   Havens v. C&D Plastics, Inc.,
26      876 P.2d 435 (Wash. 1994)......................................................................................................15


      DEFENDANT’S MOTION FOR                                                                        Perkins Coie LLP
                                                                                           1201 Third Avenue, Suite 4900
      JUDGMENT ON THE PLEADINGS                                                              Seattle, WA 98101-3099
      (No. 2:20-cv-01733-JLR) – ii                                                             Phone: 206.359.8000
     152761927.12                                                                               Fax: 206.359.9000
                 Case 2:20-cv-01733-JLR Document 57 Filed 06/24/21 Page 4 of 31




 1   Hollenback v. Shriners Hosp. for Children,
        206 P.3d 337 (Wash. Ct. App. 2009).......................................................................................15
 2
     Keystone Land & Dev. Co. v. Xerox Corp.,
 3
        94 P.3d 945 (Wash. 2004)........................................................................................................20
 4
     Kimbro v. Atl. Richfield Co.,
 5      889 F.2d 869 (9th Cir. 1989) ...................................................................................................19

 6   Knievel v. ESPN,
        393 F.3d 1068 (9th Cir. 2005) ...................................................................................................9
 7
     Kuest v. Regent Assisted Living, Inc.,
 8      43 P.3d 23 (Wash. Ct. App. 2002).....................................................................................11, 12
 9
     Lokan & Assocs., Inc. v. Am. Beef Processing, LLC,
10      311 P.3d 1285 (Wash. Ct. App. 2013).....................................................................................17

11   Mastaba, Inc. v. Lamb Weston Sales, Inc.,
       23 F. Supp. 3d 1283 (E.D. Wash. 2014) ..................................................................................22
12
     Mikkelsen v. Pub. Util. Dist. No. 1 of Kittitas Cty.,
13      404 P.3d 464 (Wash. 2017)........................................................................................................7
14   Nelson v. Southland Corp.,
15      894 P.2d 1385 (Wash. Ct. App. 1995)...............................................................................12, 13

16   NOVA Contracting, Inc. v. City of Olympia,
       426 P.3d 685 (Wash. 2018)......................................................................................................20
17
     Pengbo Xiao v. Feast Buffet, Inc.,
18      387 F. Supp. 3d 1181 (W.D. Wash. 2019).........................................................................23, 24
19   Pierce Cty. v. State,
20      185 P.3d 594, 618 (Wash Ct. App. 2008)................................................................................21

21   Quedado v. Boeing Co.,
        276 P.3d 365 (Wash. Ct. App. 2012).................................................................................10, 20
22
     Rekhter v. Dep’t of Soc. & Health Servs.,
23      323 P.3d 1036 (Wash. 2014)....................................................................................................20
24   Spooner v. Reserve Life Ins. Co.,
        287 P.2d 735 (Wash. 1955)..................................................................................................7, 15
25

26

      DEFENDANT’S MOTION FOR                                                                        Perkins Coie LLP
      JUDGMENT ON THE PLEADINGS                                                             1201 Third Avenue, Suite 4900
                                                                                               Seattle, WA 98101-99
      (No. 2:20-cv-01733-JLR) – iii                                                             Phone: 206.359.8000
     152761927.12                                                                                Fax: 206.359.9000
                  Case 2:20-cv-01733-JLR Document 57 Filed 06/24/21 Page 5 of 31




 1   Stewart v. Chevron Chem. Co.,
        762 P.2d 1143 (Wash. 1988)..............................................................................................15, 19
 2
     Swanson v. Liquid Air Corp.,
 3
        826 P.2d 664 (Wash. 1992)............................................................................................7, 11, 12
 4
     Thompson v. St. Regis Paper Co.,
 5      685 P.2d 1081 (Wash. 1984)....................................................................................7, 10, 15, 19

 6   Walter Implement, Inc. v. Focht,
        730 P.2d 1340 (Wash. 1987)....................................................................................................17
 7
     World Trading 23, Inc. v. Edo Trading, Inc.,
 8     No. 2:12-CV-10886-ODW(PJWx), 2013 WL 1210147 (C.D. Cal. Apr. 11,
 9     2013) ........................................................................................................................................10

10   Young v. Young,
        191 P.3d 1258 (Wash. 2008) (en banc)........................................................................21, 23, 24
11
     RULES
12
     Fed. R. Civ. P. 12(b)(6)....................................................................................................................9
13
     Fed. R. Civ. P. 12(c) ....................................................................................................................1, 9
14

15

16

17

18

19

20

21

22

23

24

25

26

      DEFENDANT’S MOTION FOR                                                                                  Perkins Coie LLP
      JUDGMENT ON THE PLEADINGS                                                                      1201 Third Avenue, Suite 4900
                                                                                                        Seattle, WA 98101-99
      (No. 2:20-cv-01733-JLR) – iv                                                                       Phone: 206.359.8000
     152761927.12                                                                                         Fax: 206.359.9000
                Case 2:20-cv-01733-JLR Document 57 Filed 06/24/21 Page 6 of 31




 1                                          I.     INTRODUCTION
 2            Plaintiff’s Second Amended Complaint—like the original Complaint and the First

 3   Amended Complaint that was the subject of Defendant’s prior Rule 12(c) motion—fails to state a

 4   claim. This Court granted Plaintiff leave to amend the deficient breach of contract and promissory

 5   estoppel claims in his First Amended Complaint. The Court even provided specific guidance as

 6   to how Plaintiff could cure the deficiencies upon amendment, including by alleging facts that

 7   would: (1) negate the effective disclaimers; (2) show any inconsistency in the discretionary

 8   language of the Disaster Relief Policy (the “Policy”); (3) show Plaintiff was prevented from

 9   performing his regular duties during the pandemic; or (4) show he relied on the Policy.

10            Plaintiff’s third attempt at asserting his allegations flatly fails to resolve the deficiencies

11   mapped by the Court. There are no facts that negate or are inconsistent with Defendant’s repeated

12   and effective disclaimers or the discretionary language in the Policy. And Plaintiff does not,

13   because he cannot, claim that he was prevented from performing his regular duties during the

14   pandemic or that he relied on the Disaster Relief Policy.

15             Plaintiff’s newly pled good faith and fair dealing claim fails because there is no contract.

16   Plaintiff’s unjust enrichment claim fails because he has not pled that he conferred a benefit to TRC

17   at his expense or that any injustice resulted from TRC paying Plaintiff his regular wages for

18   performing his regular job duties and working his regular hours during the pandemic.

19            None of these defects are curable on amendment and Plaintiff should not be afforded a

20   fourth bite at the apple. Accordingly, Defendant respectfully requests that this Court enter

21   judgment as a matter of law and dismiss this action with prejudice.

22                                    II.        STATEMENT OF FACTS
23   A.       TRC and Plaintiff’s Employment
24            TRC is a subsidiary of healthcare provider DaVita Inc. Dkt. #40 at p. 2, ¶ 3; Dkt. #41 at p.
25   2, ¶ 3. TRC operates outpatient dialysis centers and acute inpatient dialysis centers that provide
26   life-sustaining care to patients. Dkt. #40 at p. 2, ¶¶ 5-6; Dkt. #41 at p. 2, ¶¶ 5-6. Defendant’s

      CERTIFICATE OF SERVICE                                                 Perkins Coie LLP
                                                                      1201 Third Avenue, Suite 4900
      (No. 2:20-cv-01733-JLR) –1                                        Seattle, WA 98101-3099
                                                                          Phone: 206.359.8000
     152761927.12                                                          Fax: 206.359.9000
                Case 2:20-cv-01733-JLR Document 57 Filed 06/24/21 Page 7 of 31




 1   tens of thousands of employees, who are referred to as “teammates,” are essential to providing

 2   healthcare services to patients, either directly or in a supporting role. Dkt. #41 at pp. 1, 12, ¶¶ 2,

 3   52. Throughout the COVID-19 pandemic, Defendant’s treatment facilities have remained open

 4   as an essential healthcare service and teammates have continued working both remotely and in the

 5   workplace. Dkt. #42 at pp. 2, 16, ¶ 4, Ex. 3.

 6            Plaintiff is employed by TRC as an IT Specialist. Dkt. #40 at p. 2, ¶ 7; Dkt. #41 at p. 2-3,

 7   ¶ 7. He has worked remotely full time since 2019 and continued to do so during the pandemic.

 8   Dkt. #41 at pp. 2-3, 12, ¶¶ 7, 52. Plaintiff has worked for TRC for thirteen years. Dkt. #40 at p.

 9   2, ¶ 7; Dkt. #41 at pp. 2-3, ¶¶ 7.

10   B.       The Teammate Policies and the Disaster Relief Policy
11            TRC provides its teammates, including Plaintiff, with DaVita’s employee handbook titled
12   “Teammate Policies” (the “Teammate Policies”). Dkt. #40 at p. 3, ¶ 9; Dkt. #41 at p. 3, ¶ 9; see
13   also Dkt. #42 at pp. 1, 2, 6-8, 24-29, ¶¶ 2, 6, Exs. 1, 5 (relevant excerpts from the Teammate
14   Policies). The Teammate Policies contain TRC’s Disaster Relief Policy. Dkt. # 40 at p. 7, ¶ 48;
15   Dkt. #41 at p. ¶ 48. The Disaster Relief Policy is a way “[t]o incentivize teammates to continue to
16   assist with essential life-saving patient care and supporting functions during a natural disaster such
17   as a hurricane, wildfire, or ice storm … .” Dkt. #41 at pp. 8-9, ¶ 36. It was “created to address
18   situations where natural disasters or emergencies prevent facilities from operating or teammates
19   from … perform[ing] their regular duties,” for example when there is “physical destruction of
20   clinics or people’s homes, damaged roadways, collapsed bridges, etc.” Id. p. 13, ¶ 55. The policy
21   provides that teammates may receive premium pay only when certain conditions are met. Dkt.
22   #40 at pp. 8-9, ¶¶ 37-40; Dkt. # 41 at pp. 9-10, ¶¶ 37-40; see also Dkt. #42 at p. 2, ¶ 3, Ex. 2 (copy
23   of Disaster Relief Policy).
24   C.       The Teammate Policies and Disaster Relief Policy Include Valid Disclaimers
25            TRC teammates access the Teammate Policies through DaVita’s intranet, VillageWeb.
26   Dkt. #41 at p. 3, ¶ 10. TRC teammates annually acknowledge in the StarLearning Program that
                                                                              Perkins Coie LLP
      DEFENDANT’S MOTION FOR
                                                                        1201 Third Avenue, Suite 4900
      JUDGMENT ON THE PLEADINGS                                            Seattle, WA 98101-99
      (No. 2:20-cv-01733-JLR) – 2                                           Phone: 206.359.8000
     152761927.12                                                            Fax: 206.359.9000
                   Case 2:20-cv-01733-JLR Document 57 Filed 06/24/21 Page 8 of 31




 1   they have read, understand, and will adhere to the Teammate Policies and any changes to the

 2   policies contained therein. Dkt. #40 at p. 3, ¶ 10; Dkt. #41 at p. 3, ¶ 10; Dkt. 42 at p. 2, 20-22, ¶

 3   5, Ex. 4. The “Teammate Acknowledgement” page in the StarLearning program states:

 4              As a DaVita teammate, I understand that I am expected to read, understand and
                adhere to our Company’s policies. I will familiarize myself with the material in the
 5              Teammate Policies, the Code of Conduct, and the DaVita Compliance Program, as
                well as any changes to them. I understand that these policies and programs can be
 6              found on DaVita’s VillageWeb and the People Services Page. There will be a work
                station available to me upon reasonable request with access to the VillageWeb
 7              where these policies and programs may be found. I understand I am governed by
                the contents of the Teammate Policies, and the Code of Conduct and the DaVita
 8              Compliance Program, and I recognize that DaVita reserves the right to
                interpret, amend, modify, supersede or eliminate policies, practices, or
 9              benefits (except employment-at-will polices) described in these policies from
                time-to-time in its sole and absolute discretion. No oral amendment to any policy
10              or benefit described herein shall be effective.
11              I understand that the Teammate Policies, the Code of Conduct, and the DaVita
                Compliance program and their contents are not intended to create any
12              contractual or legal obligations, express or implied, between DaVita and its
                teammates; however, these policies do set forth the entire employment
13              arrangement between me and DaVita with respect to the at-will nature of my
                employment relationship with DaVita. Unless otherwise specified in a written
14              contract of employment signed by me and a duly authorized official of DaVita, I
                recognize that my employment has no specific term and is at the mutual consent of
15              myself and DaVita. Accordingly, either DaVita or I can terminate my relationship
                at any time, with or without cause, with or without notice.1
16
                On January 8, 2020, Plaintiff signed the above acknowledgement of the January 2020
17
     Teammate Policies, which is the operative handbook in this litigation. Dkt. #41 at p. 5, ¶ 16; Dkt.
18
     #42 at pp. 2, 20-21, ¶ 5, Ex. 4. In doing so, he acknowledged that the Teammate Policies and its
19
     contents do not “create any contractual or legal obligations” and that TRC may amend, modify,
20
     supersede or eliminate the Teammate Policies “at its sole and absolute discretion.” Id.
21
                In addition to the disclaimer in the Teammate Acknowledgment, TRC expressly disclaims
22
     any intent to be contractually bound in the Teammate Policies themselves. Dkt. #41 at p. 4, ¶ 14;
23
     Dkt. #42 at pp. 1-2, 8, 26, ¶¶ 2, 6, Exs. 1, 5. The Teammate Policies state: “[t]he language used in
24
     these policies and any verbal statements made by management are not intended to constitute a
25

26   1
         Dkt. #40 at p. 4, ¶ 16; Dkt. #41 at pp. 3, 5, ¶¶ 10, 16; Dkt. #42 at pp. 2, 21, ¶ 5, Ex. 4 (emphasis added).
                                                                                               Perkins Coie LLP
         DEFENDANT’S MOTION FOR
                                                                                       1201 Third Avenue, Suite 4900
         JUDGMENT ON THE PLEADINGS                                                        Seattle, WA 98101-99
         (No. 2:20-cv-01733-JLR) – 3                                                       Phone: 206.359.8000
     152761927.12                                                                           Fax: 206.359.9000
                Case 2:20-cv-01733-JLR Document 57 Filed 06/24/21 Page 9 of 31




 1   contract of employment, either expressed or implied … .” Dkt. #41 at p. 4, ¶ 14; Dkt. #42 at pp.

 2   1-2, 8, 26, ¶¶ 2, 6, Exs. 1, 5.

 3            Similarly, TRC retains the right to modify or cancel the Teammate Policies in its sole

 4   discretion:

 5            “[t]he teammate policies have been provided to offer guidance in handling many
              issues, but the policies also allow for latitude in their application to individual
 6            circumstances or as the needs of our business may warrant. Except for the policy
              of at-will employment, any policy may be canceled or modified at any time, at
 7            DaVita’s sole discretion, with or without prior notice.” Id.
 8            In addition to the disclaimer that appears in the acknowledgement signed by Plaintiff and

 9   the general disclaimer appearing at the beginning of the Teammate Policies, a third disclaimer

10   appears within the Disaster Relief Policy itself. See Dkt. #42 at pp. 2, 11, ¶ 3, Ex. 2. The Disaster

11   Relief Policy explicitly provides “[t]he language used in this policy is not intended to constitute a

12   contract of employment, either express or implied, to give teammates any additional rights to

13   continued employment, pay or benefits … .” Id.

14   D.       The Disaster Relief Policy Does Not Apply to the COVID-19 Pandemic
15            Despite acknowledging the Teammate Policies and the Disaster Relief Policy do not create
16   a contract and that TRC may modify its policies at any time, Plaintiff now asks the Court to both
17   trigger and then enforce the Disaster Relief Policy as a contractual term of his employment and
18   seeks premium pay for hours he worked during the COVID-19 pandemic. Just as he has since
19   2019, Plaintiff worked remotely as an IT Specialist during the pandemic and has not physically
20   reported to his assigned office. Dkt. #41 at pp. 12, 14-15, ¶¶ 52, 59.
21            The Disaster Relief Policy, by its own unambiguous terms, does not apply to the COVID-
22   19 pandemic. The Policy was created to “incentivize teammates to continue to assist with essential
23   life-saving patient care and supportive functions during a natural disaster such as a hurricane,
24   wildfire, or ice storm.” Dkt. #41 at pp. 8-9, ¶ 36. The pandemic, which has existed for more than
25   a year now, is not the type of situation contemplated by the Policy, nor has the Policy been
26   triggered or invoked due to the pandemic. Dkt. #41 at p. 15, ¶ 57. Since the pandemic began in

                                                                              Perkins Coie LLP
      DEFENDANT’S MOTION FOR
                                                                       1201 Third Avenue, Suite 4900
      JUDGMENT ON THE PLEADINGS                                           Seattle, WA 98101-99
      (No. 2:20-cv-01733-JLR) – 4                                          Phone: 206.359.8000
     152761927.12                                                           Fax: 206.359.9000
                Case 2:20-cv-01733-JLR Document 57 Filed 06/24/21 Page 10 of 31




 1   early 2020, none of TRC’s clinics have closed as a result of COVID-19, and teammates have

 2   continued to work either in the clinics or remotely. Dkt. #41 at p. 12, ¶ 52. Plaintiff was not

 3   prevented from working; he continued to perform his regular duties, work his regular hours, and

 4   work in his usual (remote) location. Dkt. #40 at pp. 1-12, ¶¶ 53, 60; Dkt. #41 at pp. 12-14, ¶¶ 53-

 5   54, 58. The Policy does not take effect unless certain conditions are met, and they have not been

 6   met here:

 7
           Condition Required for The Disaster Relief                                    Condition Met?
 8                   Policy to Take Effect2
         Emergency Time Frame Must Be Declared                           Condition Not Met3
 9
         The Policy applies only during an “emergency                    TRC’s local leadership and its Disaster
10
         time frame,” which “will be identified on a case-               Governance Council never identified an
11       by-case basis by local leadership (DVP, GVP, and                “emergency time frame” for Plaintiff’s
         PSD) and the Disaster Governance Council,                       assigned office or any other facility.
12       dependent on the severity of the disaster and
         location.”
13       Teammates Must Be Prevented from Performing                     Condition Not Met4
14       Their Regular Duties

15       The Policy “provides for pay continuance during                 Plaintiff was not prevented from
         an emergency time frame when a declared                         performing his regular duties.
16       emergency or natural disaster prevents teammates
         from performing their regular duties.”
17       TRC Must Designate a Facility                                   Condition Not Met5
18
         The Policy further specifies, “[i]f a designated                Neither Plaintiff’s assigned location nor
19       facility or business office is open during the                  any other facility or office was
         emergency time frame, teammates who report to                   designated. Plaintiff continued to work
20       their location and work their scheduled hours will              on a fully remote basis as he had prior to
         be paid premium pay… .”                                         the pandemic and never reported to his
21
                                                                         assigned location.
22

23
     2
       See Dkt. #40 at p. 8, ¶ 37; Dkt. #41 at pp. 8-10, 11, 14, ¶¶ 36-39, 46, 59; Dkt. #42 at pp. 3, 10-11, 27-29, ¶¶ 3, 6
24   Exs. 2, 5 (emphasis added).
     3
       Dkt. #40 at pp. 11, 12, ¶¶ 58, 63; Dkt. #41 at p. 11, 14-15, ¶ 46, 58, 59.
25   4
       Dkt. #40 at pp. 11, 12, ¶¶ 53, 60; Dkt. #41 at pp. 12, 13, 14, 15 ¶¶ 53, 54, 57-58, 61; Dkt. # 42 at pp. 2, 16, ¶ 4, Ex.
     3.
26   5
       Dkt. #41 at pp. 14-15, ¶ 59.
                                                                                             Perkins Coie LLP
         DEFENDANT’S MOTION FOR
                                                                                     1201 Third Avenue, Suite 4900
         JUDGMENT ON THE PLEADINGS                                                      Seattle, WA 98101-99
         (No. 2:20-cv-01733-JLR) – 5                                                     Phone: 206.359.8000
     152761927.12                                                                         Fax: 206.359.9000
               Case 2:20-cv-01733-JLR Document 57 Filed 06/24/21 Page 11 of 31




 1            To avoid any doubt, TRC communicated to its teammates in March 2020 that the Policy

 2   did not apply to the pandemic:

 3            COVID-19 CRISIS
              The Disaster Relief Policy does not apply to the COVID-19 crisis. The Disaster
 4            Relief Policy applies only when teammates are unable to perform their regular
              duties. The policy is effective upon a decision by local leadership and the Disaster
 5            Governance Council that a declared emergency or natural disaster prevents our
              facilities from operating or prevents our teammates from working. Under the
 6            COVID-19 crisis, our teammates are able to work and are essential in either in [sic]
              a supporting role for our health care workers or in actually providing healthcare
 7            services to patients.
 8   Dkt. #40 at p.13, ¶ 66; Dkt. #42 at pp. 2, 13-18, ¶4, Ex. 3 (March 27, 2020 communication to all

 9   employees). This communication also included the full text of the Policy, which reiterated that

10   nothing in the policy “is intended to constitute a contract of employment, either express or

11   implied.” Id.

12   E.       Plaintiff’s First Amended Putative Class Action Complaint
13            In his First Amended Complaint, Plaintiff sought premium pay under the Disaster Relief
14   Policy on behalf of himself and a putative plaintiff class of all non-exempt employees from a
15   putative defendant class of “all entities who are owned or controlled by DaVita” and have
16   employees who are covered by the Teammate Policies and worked on or after January 31, 2020.
17   Dkt. #19 at pp. 7, 9, ¶¶ 37, 50. Plaintiff asserted three claims: (1) breach of contract, (2) promissory
18   estoppel, and (3) unjust enrichment. Dkt. #19 at pp. 10-14, ¶¶ 61-89.
19            In support of his claims, Plaintiff relied solely on the conclusory allegation that he and
20   putative class members relied on the Disaster Relief Policy and that they were justified in their
21   reliance. See Dkt. #19 at pp. 4, 12, ¶¶ 11, 74. He did not allege any facts supporting these
22   conclusions. Plaintiff also asserted the Policy and TRC’s alleged corporate culture of “We said.
23   We did.” and “promises as outlined in the Teammates Policies” induced him and putative class
24   members to “change their position” and, oppositely, induced them to “stay on the job and not seek
25   other employment.” See Dkt. #19 at pp. 2, 4, 11-12, ¶¶ 5, 13, 70, 72-73. Plaintiff further alleged,
26   again without any factual basis, that the Policy “is a method of attracting and retaining employees

                                                                               Perkins Coie LLP
      DEFENDANT’S MOTION FOR
                                                                         1201 Third Avenue, Suite 4900
      JUDGMENT ON THE PLEADINGS                                             Seattle, WA 98101-99
      (No. 2:20-cv-01733-JLR) – 6                                            Phone: 206.359.8000
     152761927.12                                                             Fax: 206.359.9000
               Case 2:20-cv-01733-JLR Document 57 Filed 06/24/21 Page 12 of 31




 1   whose knowledge and skills are valuable to the business profit model developed by DaVita,” but,

 2   notably, he did not allege (and does not allege now) the Disaster Relief Policy is why he came to

 3   TRC. Id. at p. 5, ¶ 19.

 4   F.       This Court Dismissed Plaintiff’s Claims for Breach of Contract and Promissory
              Estoppel with Leave to Amend
 5

 6            Defendant filed a motion for judgment on the pleadings on March 11, 2021. Dkt. #22.

 7   The Court granted Defendant’s motion in part, dismissing Plaintiff’s breach of contract and

 8   promissory estoppel claims with leave to amend. Dkt. #35 at p. 15.

 9            The Court found Plaintiff failed to state a breach of contract claim (under an implied

10   contract or equitable reliance theory) and a promissory estoppel claim, “[b]ecause the Teammate

11   Policies handbook and the Disaster Relief Policy contain clear and conspicuous disclaimers that

12   disavow any legal obligations on the part of TRC.” Id. at p. 12. The Court also dismissed these

13   claims because the statements in the Teammate Policies on which Plaintiff relies “do not constitute

14   a clear and definite promise due to the provisions that make performance discretionary.” Id. at p.

15   13 (citing Spooner v. Reserve Life Ins. Co., 287 P.2d 735, 738 (Wash. 1955)). The Court did not

16   reach the issue of conditions precedent in the breach of contract claim, noting Plaintiff did “not

17   analyze the language in the Disaster Relief Policy and provide[d] no argument on whether he was

18   ‘prevented from performing his regular duties.’” Id. at p. 12, n. 7 (citations omitted). The Court

19   also noted Mr. Hesketh had not alleged he relied on the Disaster Relief Policy, an element of

20   Thompson equitable reliance and promissory estoppel. Id. at p. 12, n. 6 (citations omitted).

21            The Court granted Plaintiff leave to amend and file a second amended complaint,

22   explaining, “although the disclaimers are effective, there remains the possibility that Mr. Hesketh

23   could plead facts to negate those disclaimers.” Dkt. #35 at pp. 14-15 (citing Swanson v. Liquid

24   Air Corp., 826 P.2d 664, 673 (Wash. 1992)). “Moreover, if there is inconsistency regarding a

25   policy’s discretionary language, that may be sufficient to create a question of fact.” Id. (citing

26   Mikkelsen v. Pub. Util. Dist. No. 1 of Kittitas Cty., 404 P.3d 464, 478-79 (Wash. 2017)).

                                                                            Perkins Coie LLP
      DEFENDANT’S MOTION FOR
                                                                      1201 Third Avenue, Suite 4900
      JUDGMENT ON THE PLEADINGS                                          Seattle, WA 98101-99
      (No. 2:20-cv-01733-JLR) – 7                                         Phone: 206.359.8000
     152761927.12                                                          Fax: 206.359.9000
               Case 2:20-cv-01733-JLR Document 57 Filed 06/24/21 Page 13 of 31




 1   G.       Plaintiff’s Second Amended Complaint
 2            Plaintiff filed his Second Amended Complaint (“Complaint”) on May 12, 2021. Dkt. #40.

 3   The new Complaint reiterates Plaintiff’s original breach of contract, promissory estoppel, and

 4   unjust enrichment claims and adds a claim for breach of the implied duty of good faith and fair

 5   dealing. See Dkt. #40 at p. 20.       Plaintiff pleads no facts to cure the deficiencies in his First

 6   Amended Complaint identified in the Court’s Order. Instead, he alleges:

 7           Facts about the corporate structure of TRC and DaVita (Id. at ¶¶ 3, 4, 8, 96);

 8           DaVita Teammates annually acknowledge the Teammate Policies and DaVita can identify
              who has and who has not acknowledged the policies (Id. at ¶¶ 12, 13, 18);
 9
             Statements parsing the language of the disclaimers contained in the acknowledgement and
10            Teammate Policies, alleging that teammates are “governed” by the policies, and that the
              policies contain the “entire employment arrangement” between DaVita and its teammates
11            (Id. at ¶¶ 14-21, 31-32);

12           Facts reiterating and parsing the language of the Teammates Policies and, specifically, the
              Disaster Relief Policy (Id. at ¶ 28, 30, 35-40);
13
             The Disaster Relief Policy was created in 2017 and changed in 2018 to read, “A declared
14            emergency or natural disaster shall be proclaimed by either the President of the United
              States, a state Governor or other elected official, or [instead of “and”] if local leadership
15            (DVP/Palmer) deems it appropriate.” (Id. at ¶¶ 42-47, 56);

16           DaVita’s policies created an expectation of fair treatment, and corporate culture, values
              (i.e., Integrity), atmosphere, and statements of “trust us” and “We Said, We did” led
17            employees to believe TRC would abide by the policies (Id. at ¶¶ 21-27, 33);

18           DaVita’s pay policies were created to incentivize teammates to work under potentially
              unpleasant, inconvenient, or dangerous conditions (Id. at ¶ 34);
19
             “Management personnel of TRC[] expect both at will employees and management
20            employees to be familiar with, rely upon and follow (be “governed by”) the policies in the
              Teammates handbook.” (Id. at ¶ 29);
21
             Facts generally about the COVID-19 pandemic (Id. at ¶¶ 48-51);
22
             Facts about Defendant’s operations during the pandemic:
23
                       “Also, around March 13, 2020, the Defendant began closing parts or all of its
24                      business offices and employees began working remotely rather than at their
                        offices.” (Id. at ¶ 52);
25

26

                                                                              Perkins Coie LLP
      DEFENDANT’S MOTION FOR
                                                                        1201 Third Avenue, Suite 4900
      JUDGMENT ON THE PLEADINGS                                            Seattle, WA 98101-99
      (No. 2:20-cv-01733-JLR) – 8                                           Phone: 206.359.8000
     152761927.12                                                            Fax: 206.359.9000
               Case 2:20-cv-01733-JLR Document 57 Filed 06/24/21 Page 14 of 31




 1                     “Until March 31, 2020 and beyond, the COVID-19 Crisis and the national
                        emergency that it spawned prevented some, but not all DaVita teammates from
 2                      performing their regular duties.” (Id. at ¶ 53; see also ¶ 54);

 3           That the Disaster Relief Policy was not activated due to the pandemic and no emergency
              time frame was declared (Id. at ¶¶ 55, 57-67).
 4

 5   None of these new allegations cure the deficiencies highlighted in the Court’s Order.
 6            Even more critically, Plaintiff fails to make the kind of allegations necessary to salvage his
 7   claims. He does not allege (1) the existence of any statements, communications, conduct or
 8   documents inconsistent with the express disclaimers; (2) the existence of any statements,
 9   communications, conduct or documents inconsistent with or negating the discretionary language
10   in the Disaster Relief Policy; (3) any facts showing that he (or any teammates) relied on the
11   Policy—the Complaint contains the same conclusory allegations on this point as the first; and (4)
12   that he was prevented from performing his duties. See Dkt. #19 at pp. 2, 3 ¶¶ 5, 9; Dkt. #40 at pp.
13   3-4, ¶¶ 8, 12. These defects cannot be cured on amendment, because no such facts exist.
14
                                         III.   LEGAL STANDARD
15            Federal Rule of Civil Procedure 12(c) provides that “[a]fter the pleadings are closed but
16   within such time as not to delay the trial, any party may move for judgment on the pleadings.”
17   Fed. R. Civ. P. 12(c). A party is entitled to judgment under Rule 12(c) when the pleadings
18   demonstrate there are no material facts in dispute and where the moving party is entitled to
19   judgment as a matter of law. Fleming v. Pickard, 581 F.3d 922, 925 (9th Cir. 2009). The standard
20   for dismissing claims under Rule 12(c) is “substantially identical” to the Rule 12(b)(6) standard
21   set forth in Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Chavez v. United States, 683 F.3d 1002,
22   1008 (9th Cir. 2012). The court must ask “whether the complaint’s factual allegations, together
23   with all reasonable inferences, state a plausible claim for relief.” Cafasso v. Gen. Dynamics C4
24   Sys., Inc., 637 F.3d 1047, 1054-55 (9th Cir. 2011) (citing Iqbal, 556 U.S. at 678). The court need
25   not accept as true a legal conclusion presented as a factual allegation. Iqbal, 556 U.S. at 678.
26

                                                                               Perkins Coie LLP
      DEFENDANT’S MOTION FOR
                                                                         1201 Third Avenue, Suite 4900
      JUDGMENT ON THE PLEADINGS                                             Seattle, WA 98101-99
      (No. 2:20-cv-01733-JLR) – 9                                            Phone: 206.359.8000
     152761927.12                                                             Fax: 206.359.9000
               Case 2:20-cv-01733-JLR Document 57 Filed 06/24/21 Page 15 of 31




 1            In ruling on a motion for judgment on the pleadings, “[t]he court may consider materials

 2   attached to or incorporated by reference in the pleadings.” Dkt. #35 at pp. 5-6, n.3 (citing Knievel

 3   v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005); World Trading 23, Inc. v. Edo Trading, Inc., No.

 4   2:12-CV-10886-ODW(PJWx), 2013 WL 1210147, at *1 (C.D. Cal. Apr. 11, 2013)). Accordingly,

 5   this Court may consider the five documents attached to Defendant’s Answer. 6 See id. (citing

 6   United States v. Corinthian Colls., 655 F.3d 984, 999 (9th Cir. 2011)).

 7                                              IV.      ARGUMENT

 8   A.       Plaintiff’s Breach of Contract and Promissory Estoppel Claims Fail
 9            Plaintiff’s Second Amended Complaint fails to address the deficiencies expressly

10   identified by this Court. Dkt. #35 at p. 14. The breach of contract and promissory estoppel claims

11   fail for the same reasons as before. Plaintiff’s Count 1 (breach of contract (implied contract and

12   Thompson equitable reliance)) and Count 2 (promissory estoppel)7 fail because (1) Defendant

13   repeatedly and effectively disclaimed all contractual obligations and Plaintiff failed to plead any

14   facts to negate those disclaimers; and (2) the Policy’s discretionary language fails to create an

15   enforceable promise and Plaintiff failed to plead any facts showing inconsistency in that language.

16   As such, these claims should be dismissed with prejudice.

17            1.      There Are No Facts to Negate the Effective Disclaimers
18            This Court explained, “statements made in employee handbooks are not binding if the
19   employer provides an appropriate written disclaimer.” Dkt. #35 at p. 7 (citing Baker v. City of
20   SeaTac, 994 F. Supp. 2d 1148, 1158 (W.D. Wash. 2014). An employer therefore “escape[s]
21   obligation if it states ‘in a conspicuous manner’ in the written materials that ‘nothing contained
22   therein is intended to be part of the employment relationship’ . . . or if the employer specifically
23   reserves a right to modify the policies, or writes them in a manner that retains discretion to the
24   6
       See e.g., Dkt. #40 at pp. 3-5, 7, 8, 13 ¶¶ 9, 15-19, 28, 37, 65-66; see generally Dkt. #42 (Declaration of Shawn
     Zuckerman in support of Defendant’s Answer to the Second Amended Complaint and attached exhibits).
25   7
       As this Court noted in its Order, “[i]t is unclear whether Mr. Hesketh seeks to pursue an independent promissory
     estoppel claim or simply the promissory estoppel exception under the Thompson framework,” but both claims fail
26   for the same reason. Dkt. #35 at p. 12.
                                                                                       Perkins Coie LLP
         DEFENDANT’S MOTION FOR
                                                                                1201 Third Avenue, Suite 4900
         JUDGMENT ON THE PLEADINGS                                                 Seattle, WA 98101-99
         (No. 2:20-cv-01733-JLR) – 10                                               Phone: 206.359.8000
     152761927.12                                                                    Fax: 206.359.9000
               Case 2:20-cv-01733-JLR Document 57 Filed 06/24/21 Page 16 of 31




 1   employer.” Id. (citing Quedado v. Boeing Co., 276 P.3d 365, 369 (Wash. Ct. App. 2012)); see

 2   also Kuest v. Regent Assisted Living, Inc., 43 P.3d 23, 29 (Wash. Ct. App. 2002). TRC did each

 3   of those things multiple times:

 4           There is no dispute the disclaimers are in writing and are conspicuous. According to
              Plaintiff, “DaVita’s contract disclaimers are written everywhere.” Dkt. #41 at p.4, ¶ 14.
 5
             There is no dispute the disclaimers affirm that the Teammate Policies are provided as
 6            guidance, and the contents are not intended to create any contractual or legal obligations.
 7           There is no dispute TRC retained discretion to modify or delete the policies.
 8           There is no dispute TRC retained the discretion as to whether to implement the Disaster
              Relief Policy.
 9

10   Dkt. #35 at pp. 2-3, 9-10. This Court thus found, “the language contained in the Teammate Policies

11   handbook rise[s] to the level of a clear and conspicuous disclaimer of contractual rights that is

12   effective as a matter of law.” Dkt. #35 at p. 9. “Because the disclaimers are effective, Plaintiff

13   must “plead facts to negate those disclaimers.” Id. at p. 14 (citing Swanson, 826 P.2d at 673).

14            He does not. Plaintiff does not add any allegations TRC or management made any

15   statement inconsistent with the Teammate Policies’ express disclaimers. Nor does he allege TRC

16   or management made any statements inconsistent with the Disaster Relief Policy’s discretionary

17   language. The Second Amended Complaint simply reiterates many of the conclusory allegations

18   previously before this Court. The facts about which Plaintiff adds new detail have no bearing on

19   the disclaimers’ fatal effect.

20            Disclaimers are only negated by clear, specific, and detailed representations about actions

21   that must be taken by the employer despite language in the disclaimer. See Swanson, 826 P.2d at

22   675. For example, “detailed grievance or disciplinary procedures” that must be followed before

23   someone is fired may negate a disclaimer stating someone is employed at will. Id. at 674-75

24   (emphasis added). Similarly, statements discussing an employee’s salary “in specific periodic

25   terms[] may be found to override disclaimers defining the employment relationship as terminable

26   at the will of either party.” Id. at 675 (emphasis added).

                                                                             Perkins Coie LLP
      DEFENDANT’S MOTION FOR
                                                                       1201 Third Avenue, Suite 4900
      JUDGMENT ON THE PLEADINGS                                           Seattle, WA 98101-99
      (No. 2:20-cv-01733-JLR) – 11                                         Phone: 206.359.8000
     152761927.12                                                           Fax: 206.359.9000
               Case 2:20-cv-01733-JLR Document 57 Filed 06/24/21 Page 17 of 31




 1            The facts of Swanson exemplify the rule. There, the court held material issues of fact

 2   existed as to whether the disclaimer was effectively communicated to employees and whether the

 3   employer’s inconsistent representations about employees’ at-will status negated a disclaimer in the

 4   employee benefit manual.       Id. at 664.   Key to this determination was the fact a separate

 5   “Memorandum of Work Conditions” was issued to select employees. That memorandum included

 6   a provision that certain employee acts could result in immediate dismissal without notice, but at

 7   least one warning would be given for all other misconduct. Id. Corporate officials held meetings

 8   with the employees who received the memorandum and stated “the company would abide by the

 9   rules in the agreement and that no union representation would be necessary.” Id. The company

10   also distributed a driver’s handbook which stated fighting was prohibited but did not contain the

11   warning required by the memorandum that fighting was cause for immediate dismissal. Id.

12            None of the factors that cast doubt on the effectiveness of the disclaimer in Swanson are

13   present here. First, the disclaimer in Swanson appeared in a separate document from the promise

14   the plaintiff sought to enforce. See Swanson, 826 P.2d at 676. Here, the disclaimer appears

15   repeatedly within the Teammate Policies, including in the text of the Disaster Relief Policy—the

16   precise policy Plaintiff seeks to enforce as an alleged contract term. Dkt. #41 at p. 3, ¶ 9; Dkt. #42

17   at pp. 2, 11, 28, ¶¶ 3, 6, Exs. 2, 5. Second, in Swanson, “detailed procedures” were outlined that

18   undercut the employer’s disclaimer stating employment was at will. 826 P.2d at 676. No such

19   separate, more detailed procedures exist here. Instead, the more specific text of the Disaster Relief

20   Policy reinforces the disclaimers because it too states DaVita retains discretion with respect to the

21   Policy. Dkt. #42 at pp. 2, 11, 28, ¶¶ 3, 6, Exs. 2, 5; see also Nelson v. Southland Corp., 894 P.2d

22   1385 (Wash. Ct. App. 1995) (upholding efficacy of disclaimer where progressive discipline policy

23   “was implemented at the supervisor’s discretion”). Finally, in Swanson, management made

24   specific statements it would abide by the progressive discipline procedures outlined in the

25   memorandum. Id. at 664. Again, Plaintiff does not allege such statements exist here.

26

                                                                              Perkins Coie LLP
      DEFENDANT’S MOTION FOR
                                                                        1201 Third Avenue, Suite 4900
      JUDGMENT ON THE PLEADINGS                                            Seattle, WA 98101-99
      (No. 2:20-cv-01733-JLR) – 12                                          Phone: 206.359.8000
     152761927.12                                                            Fax: 206.359.9000
               Case 2:20-cv-01733-JLR Document 57 Filed 06/24/21 Page 18 of 31




 1            Ultimately, “the crucial question is whether the employee has a reasonable expectation the

 2   employer will follow the [] procedure [or policy at issue], based upon the language used in stating

 3   the procedure and the pattern of practice in the workplace.” Payne v Sunnyside Cmty. Hosp., 894

 4   P.2d 1379, 1384 (Wash. Ct. App. 1995) (emphasis added). Contrary statements negate disclaimers

 5   where, as in Payne, they use mandatory language like “the steps to be followed in … progressive

 6   discipline.” Id. at 1384 (emphasis added). Corporate practice must also be mandatory to negate a

 7   disclaimer. In Payne, management told the plaintiff she “needed” to follow the progressive

 8   discipline procedures when disciplining employees, and department heads were similarly told they

 9   “needed” to follow such procedures. Id. Here, the Disaster Relief Policy does not contain specific,

10   mandatory language. Instead, it retains discretion to TRC to determine whether to trigger the policy

11   on a “case-by-case basis . . . dependent on the severity of the disaster and location.” Dkt. #41 at

12   pp. 9, 10, ¶¶ 37, 39. There are no allegations that management represented TRC “needed to” or

13   was required to declare an emergency time frame; indeed, the Policy itself disclaims any intent to

14   be contractually bound. Dkt. #42 at pp. 2, 11, 28, ¶¶ 3, 6, Exs. 2, 5.

15            As outlined in section II.G., above, none of Plaintiff’s new allegations contain facts that

16   negate the disclaimers.         For example, the Complaint identifies language in the disclaimers

17   themselves—which were previously before this Court and are not new facts 8—which are not

18   contradictory.      The Complaint discusses that employees are “governed by the contents” of the

19   policies, but “the contents” include the disclaimers disavowing legal obligations and retaining

20   absolute discretion to TRC. Dkt. #40 at pp. 4-6, ¶¶ 15-23.

21            Similarly, the Complaint notes the disclaimers state in part that the policies “set forth the

22   entire employment arrangement between [Plaintiff] and DaVita with respect to the at-will nature

23   of [his] employment relationship.” Id. (emphasis added). As an initial matter, the “at-will nature”

24   of Plaintiff’s employment is not at issue in this litigation.9 Regardless, while the disclaimers

25   8
      Dkt. #40 at pp. 3-4, ¶ 10.
     9
      It is also undisputed that Plaintiff and teammates are at-will employees. See Dkt. #40 at pp. 8, 11, 18, ¶¶ 36, 54,
26   107; Dkt. #41 at p.13, ¶ 54.
                                                                                          Perkins Coie LLP
         DEFENDANT’S MOTION FOR
                                                                                   1201 Third Avenue, Suite 4900
         JUDGMENT ON THE PLEADINGS                                                    Seattle, WA 98101-99
         (No. 2:20-cv-01733-JLR) – 13                                                  Phone: 206.359.8000
     152761927.12                                                                       Fax: 206.359.9000
                  Case 2:20-cv-01733-JLR Document 57 Filed 06/24/21 Page 19 of 31




 1   confirm the at-will nature of Plaintiff’s employment can only be modified in writing signed by a

 2   senior executive officer of the company, they also expressly provide DaVita can modify or delete

 3   the other policies at any time: “The Teammate Policies have been provided to offer guidance in

 4   handling many issues, but the policies allow for latitude in their application to individual

 5   circumstances or as the needs of the business may warrant. Except for the policy of at-will

 6   employment, any policy may be cancelled or modified at any time, at DaVita’s Sole discretion,

 7   with or without prior notice.” Dkt. #41 at p. 4, ¶ 14; Dkt. #42 at pp. 8, 26, ¶¶ 2, 6, Exs. 1, 5.

 8               Similarly, Plaintiff’s allegations that the policies created an expectation of fair treatment

 9   and that the corporate culture, values, and atmosphere led employees to believe TRC would abide

10   by its policies do not negate the express disclaimers within those policies.              Plaintiff alleges

11   DaVita’s general corporate culture of “Integrity” and “we do what we say”—which was previously

12   before this Court and does not present new facts 10—is contradictory and inconsistent with the

13   disclaimers. See Dkt. #40 at p. 6, ¶¶, 21, 24, 26. But these are generalized corporate concepts,

14   not the type of detailed, specific statements or practices that contradict express disclaimers. And

15   the disclaimers say TRC does not intend to create a contractual obligation and TRC consistently

16   repeats that very thing: there is no contractual obligation. Similarly, the disclaimers say TRC

17   retains discretion with respect to the Teammates Policies and TRC exercised that discretion.

18               Plaintiff’s remaining allegations similarly fail to negate the disclaimers:

19              New allegations about DaVita and TRC’s corporate structure have no bearing on the
                 disclaimers and are irrelevant to Plaintiff’s claims.
20
                To the extent allegations that DaVita requires teammates to acknowledge its policies are
21               relevant, the acknowledgment itself contains an unambiguous disclaimer.
22              The allegations reiterating the language of the policies and acknowledgement are parsed to
                 avoid critical portions that doom Plaintiff’s claims.
23
                The allegation about a 2018 change from an “and” to an “or” is irrelevant to the disclaimers,
24               and, regardless, reinforces the discretionary nature of the Policy.
25

26   10
          Dkt. #19 at p. 2, ¶ 5.
                                                                                  Perkins Coie LLP
      DEFENDANT’S MOTION FOR
                                                                            1201 Third Avenue, Suite 4900
      JUDGMENT ON THE PLEADINGS                                                Seattle, WA 98101-99
      (No. 2:20-cv-01733-JLR) – 14                                              Phone: 206.359.8000
     152761927.12                                                                Fax: 206.359.9000
               Case 2:20-cv-01733-JLR Document 57 Filed 06/24/21 Page 20 of 31




 1           Conclusory allegations that the pay policies were created to incentivize teammates to work
              under inconvenient or dangerous conditions do not create a legal obligation where express
 2            disclaimers say otherwise.

 3           Allegations that TRC management personnel expected teammates to be familiar with and
              be governed by the policies do not help Plaintiff. They only reinforce the point employees
 4            were aware of—and governed by—the disclaimers contained in the policies.

 5           Allegations that the Disaster Relief Policy was not activated due to the pandemic and no
              emergency time frame was declared have no bearing on the disclaimers’ efficacy, and
 6            reinforce the conditions precedent were not met.

 7           Allegations about the pandemic in general and TRC’s operations during the pandemic are
              also irrelevant to the disclaimer analysis.
 8
 9            Because Plaintiff did not plead any “facts to negate th[e] disclaimers,” Plaintiff’s breach of

10   contract and promissory estoppel claims must fail as a matter of law.

11            2.     There Are No Inconsistencies in the Policy’s Discretionary Language
12            Plaintiff’s breach of contract and promissory estoppel claims fail for the separate reason

13   that the Policy makes performance entirely discretionary on TRC’s part and therefore does not

14   contain an enforceable promise under either theory of liability. See Dkt. #35 at p. 11 (citing

15   Stewart v. Chevron Chem. Co., 762 P.2d 1143, 1145 (Wash. 1988) (“A ‘supposed promise’ may

16   be illusory if it is ‘discretionary on the part of the promisor.’”)); Id. at pp. 12-13 (citing Spooner,

17   287 P.2d at 738 (same)); Havens v. C&D Plastics, Inc., 876 P.2d 435, 443 (Wash. 1994)

18   (promissory estoppel requires a “clear and definite promise”); see also Hollenback v. Shriners

19   Hosp. for Children, 206 P.3d 337, 346 (Wash. Ct. App. 2009) (citations omitted) (“[W]here the

20   employee handbook gives the employer discretion when applying disciplinary procedures, the

21   manual does not provide a promise of specific treatment in a specific circumstance.”); Thompson

22   v. St. Regis Paper Co, 685 P.2d 1081, 1088 (Wash. 1984) (“[P]olicy statements as written may not

23   amount to promises of specific treatment and merely be general statements of company policy,

24   and thus, not binding.”).

25            As this Court explained, the Policy makes performance optional and discretionary:

26

                                                                               Perkins Coie LLP
      DEFENDANT’S MOTION FOR
                                                                         1201 Third Avenue, Suite 4900
      JUDGMENT ON THE PLEADINGS                                             Seattle, WA 98101-99
      (No. 2:20-cv-01733-JLR) – 15                                           Phone: 206.359.8000
     152761927.12                                                             Fax: 206.359.9000
                Case 2:20-cv-01733-JLR Document 57 Filed 06/24/21 Page 21 of 31




 1             The Disaster Relief Policy is not automatically triggered upon the proclamation of
               an emergency or natural disaster by government officials. Instead, the company
 2             must determine the “affected facility,” “business office,” and the emergency time
               frame during which premium pay applies. These determinations are made “on a
 3             case-by-case basis” and are “dependent on the severity of the disaster and location.”
               These statements give the employer discretion in applying the Disaster Relief
 4             Policy and thus do not provide a promise of specific treatment in a specific
               circumstance as a matter of law.
 5

 6   Dkt. #35 at pp. 11-12 (citation omitted). Relying on this language, this Court also found the

 7   Teammate Policies “do not constitute a clear and definite promise due to the provisions that make

 8   performance discretionary.” Id. at pp. 12-13.

 9             Plaintiff must therefore plead facts showing “inconsistency regarding a policy’s

10   discretionary language.”         Id. at p. 14.       The Second Amended Complaint alleges no such

11   inconsistency.11 In fact, the majority of Plaintiff’s new allegations have no bearing on the

12   discretionary language in the Disaster Relief Policy. See supra Sections II.G & IV.A.1. Plaintiff

13   attempts to plead around this by parsing the language of the Teammate Policies, including the

14   Disaster Relief Policy itself. See e.g. id., ¶¶ 28, 30, 35-40. But when read as a whole—as it must

15   be—the Disaster Relief Policy itself is unambiguously discretionary. Moreover, other language

16   in the Teammate Policies reinforces that TRC retains discretion to apply the policies as it sees fit:

17   “the policies also allow for latitude in their application to individual circumstances or as the needs

18   of our business may arise.” Dkt. #42 at pp. 1, 2, 8, 26, ¶¶ 2, 6, Exs. 1, 5.

19             Accordingly, Plaintiff’s breach of contract and promissory estoppel claims fail as a matter

20   of law.

21

22

23   11
       The Second Amended Complaint includes allegations that the original September 2017 version of the policy
     contained language the emergency or natural disaster could be declared by an elected official “and” by local
24   leadership, which is undisputed. Dkt. #40 at p. 9, ¶ 43; Dkt. #41 at p. 10, ¶ 43. This language was changed in
     January 2018 to the word “or” so that local leadership could make the determination to declare an emergency or
25   natural disaster even if there was no proclamation from the President of the United States, a state Governor or other
     elected official. Dkt. #40 at p. 10, ¶ 44; Dkt. #41 at pp. 10-11, ¶ 44. This change reinforces, as opposed to
26   undercuts, the discretionary (“case-by-case”) nature of the policy.
                                                                                          Perkins Coie LLP
      DEFENDANT’S MOTION FOR
                                                                                   1201 Third Avenue, Suite 4900
      JUDGMENT ON THE PLEADINGS                                                       Seattle, WA 98101-99
      (No. 2:20-cv-01733-JLR) – 16                                                     Phone: 206.359.8000
     152761927.12                                                                       Fax: 206.359.9000
                  Case 2:20-cv-01733-JLR Document 57 Filed 06/24/21 Page 22 of 31




 1   B.         Plaintiff’s Breach of Contract Claim Otherwise Fails Because the Conditions
                Precedent Never Occurred
 2

 3              Even if the Second Amended Complaint did address the deficiencies this Court identified,
 4   Plaintiff’s breach of contract claim would still fail as a matter of law because the conditions
 5   precedent never occurred, so TRC had no duty to perform.
 6              As this Court explained, the Disaster Relief Policy includes a condition precedent: “The
 7   Disaster Relief Policy is not automatically triggered upon the proclamation of an emergency or
 8   natural disaster by government officials. Instead, the company must determine the ‘affected
 9   facility,’ ‘business office,’ and the emergency time frame during which premium pay applies.”
10   Dkt. #35 at pp. 11-12 (citations omitted); see also Lokan & Assocs., Inc. v. Am. Beef Processing,
11   LLC, 311 P.3d 1285, 1290 (Wash. Ct. App. 2013) (“A condition precedent is a fact or event
12   included in a contract that must take place before a right to immediate performance arises.”)
13   Further, the plain language of the Policy evidences a clear intent to offer premium pay only during
14   a declared emergency time frame “when” employees are prevented from working. Dkt. #42 at p.
15   2, 10, 27-28, ¶¶ 3, 6, Exs. 2, 5. This Court did not previously reach the issue of conditions
16   precedent, noting Plaintiff did “not analyze the language in the Disaster Relief Policy and
17   provide[d] no argument on whether he was ‘prevented from performing his regular duties.’” Dkt.
18   #35 at p. 12, n. 7 (citations omitted).
19              Plaintiff still has not alleged the conditions precedent occurred. See Walter Implement,
20   Inc. v. Focht, 730 P.2d 1340, 1342 (Wash. 1987) (plaintiff bears the burden of alleging condition
21   precedent was met). No emergency time frame, affected facility, or business office was identified
22   for the pandemic, including Plaintiff’s assigned office.12 Dkt. #40 at pp. 11-12, ¶¶ 57-58, 60-61;
23   Dkt. #41 at pp. 14-15, ¶ 57-59, 61. It is undisputed this condition was not met.
24              Moreover, Plaintiff continued to perform his regular duties throughout the pandemic. Dkt.
25   #41 at p. 13, ¶ 54; see also id. at pp. 14-15, ¶ 59 (“During the COVID-19 pandemic, teammates
26   12
          Even though Plaintiff has an assigned office, he works on a fully remote basis. Dkt. #41 at p. 2-3, ¶ 7.
                                                                                             Perkins Coie LLP
      DEFENDANT’S MOTION FOR
                                                                                      1201 Third Avenue, Suite 4900
      JUDGMENT ON THE PLEADINGS                                                          Seattle, WA 98101-99
      (No. 2:20-cv-01733-JLR) – 17                                                        Phone: 206.359.8000
     152761927.12                                                                          Fax: 206.359.9000
               Case 2:20-cv-01733-JLR Document 57 Filed 06/24/21 Page 23 of 31




 1   continued to perform their regular duties and facilities remained open to provide essential

 2   healthcare services.”). Plaintiff now contends that even though he was not prevented from

 3   performing his regular duties, “[t]here were employees who had their location and work affected

 4   by the pandemic, and therefore the condition was satisfied.” Dkt. #40 at p. 12, ¶ 62. Even if this

 5   conclusory allegation were true, the Policy isn’t triggered by employees having “their location and

 6   work affected,” but “only when teammates are unable to perform their regular duties” and upon

 7   TRC’s decision to trigger the Policy. Dkt. #41 at 14, ¶57; Dkt. #42 at pp. 2, 10-11, 27-29, ¶¶ 3, 6,

 8   Exs. 2, 5. It is undisputed teammates, including Plaintiff, are able to perform their regular duties

 9   during the pandemic. Dkt. #41 at p.12, ¶ 53. Indeed, “DaVita’s patient-facing teammates are

10   uniquely qualified to continue working during a health care emergency like COVID-19 because

11   complying with infectious disease protocols is part of their training and job duties.                           Such

12   teammates are trained to work with patients who may have HIV/AIDS, hepatitis, and other

13   infectious or contagious diseases.” Id. Further, nowhere does Plaintiff allege that he was

14   prevented from performing his regular duties or that his location (which was fully remote before

15   the pandemic) was affected.

16            Plaintiff does not allege the conditions precedent occurred. He cannot show TRC declared

17   an “emergency time frame” or that the COVID-19 pandemic prevented him from doing his job.

18   As such, his breach of contract claim fails for this separate reason.13

19   C.       Plaintiff’s Equitable Reliance and Promissory Estoppel Claims Otherwise Fail
              Because Plaintiff Cannot Show Justifiable Reliance as a Matter of Law
20

21            Plaintiff’s equitable reliance/promissory estoppel claims fail as a matter of law because
22   Plaintiff failed to plead that he relied on the Policy or facts from which a reasonable juror could
23   conclude the reliance was justifiable.
24

25   13
       Because this Court found the Policy’s discretionary language does not create an enforceable promise, Defendant
     does not address its prior arguments that Plaintiff also cannot prove mutual assent or consideration. See Dkt. #22 at
26   p.19-23; Dkt. #32 at pp.12-13. Defendant incorporates those arguments by reference to the extent necessary.
                                                                                          Perkins Coie LLP
      DEFENDANT’S MOTION FOR
                                                                                  1201 Third Avenue, Suite 4900
      JUDGMENT ON THE PLEADINGS                                                      Seattle, WA 98101-99
      (No. 2:20-cv-01733-JLR) – 18                                                    Phone: 206.359.8000
     152761927.12                                                                      Fax: 206.359.9000
               Case 2:20-cv-01733-JLR Document 57 Filed 06/24/21 Page 24 of 31




 1            As this Court noted, Mr. Hesketh did not allege in his First Amended Complaint that he

 2   relied on the Disaster Relief Policy. Dkt. #35 at p. 12, n. 6 (citations omitted); see also Bulman v.

 3   Safeway, Inc., 27 P.3d 1172, 1180 (Wash. 2001) (plaintiff must pled justifiable reliance for an

 4   equitable reliance claim); Baker, 994 F. Supp. 2d at 1159 (quoting Bulman, 27 P.3d at 1176)

 5   (granting summary judgment where no evidence employee relied on promises in employee

 6   handbook, explaining, [t]he employee must show reliance on the specific provision at issue—‘it is

 7   not enough for a plaintiff […] to simply be able to rely upon the general atmosphere of his or her

 8   work place’”) (emphasis in original); Corbit v. J.I. Case Co., 424 P.2d 290, 300-01 (Wash. 1967)

 9   (a plaintiff must plead justifiable reliance for a promissory estoppel claim).

10            Plaintiff’s Second Amended Complaint does not allege reliance either. See Dkt. #40. As

11   in the First Amended Complaint, the only alleged “reliance” is that Plaintiff continued to work

12   (Dkt. #40 at p. 11, ¶ 54; see also id. at p. 21, ¶ 127), but Plaintiff does not allege he continued to

13   work in reliance on the policy, and regardless, continuing to work, on its own, is not a change in

14   position. See Baker, 994 F. Supp. 2d at 1160 (“An employee relies on a promise if she is ‘induced

15   thereby to remain on the job and not actively seek other employment.’”) (quoting Thompson, 685

16   P.2d at 1088); see also Kimbro v. Atl. Richfield Co., 889 F.2d 869, 879-80 (9th Cir. 1989) (no

17   reliance where there was “no evidence [Plaintiff’s] interpretation of the [handbook] actually

18   induced him to remain” at the company).

19            Nor does Plaintiff allege whether or when he had actual knowledge of the Policy. See

20   Stewart, 762 P.2d at 1146 (finding an employee could not have “justifiably relied” on a policy of

21   which he was not aware until after he was discharged); Bulman, 27 P.3d at 1179 (overturning jury

22   verdict where plaintiff failed to demonstrate any pre-termination familiarity with promises).

23   Further, Plaintiff knew as early as late March 2020 that he was not receiving premium pay, and

24   yet he continued to work for TRC with knowledge TRC would not be paying premium pay. Dkt.

25   #41 at p. 14, ¶ 57.

26

                                                                              Perkins Coie LLP
      DEFENDANT’S MOTION FOR
                                                                        1201 Third Avenue, Suite 4900
      JUDGMENT ON THE PLEADINGS                                            Seattle, WA 98101-99
      (No. 2:20-cv-01733-JLR) – 19                                          Phone: 206.359.8000
     152761927.12                                                            Fax: 206.359.9000
               Case 2:20-cv-01733-JLR Document 57 Filed 06/24/21 Page 25 of 31




 1            Even if Plaintiff was aware of the Disaster Relief Policy and relied on it to his detriment,

 2   such reliance was not justified because the Policy itself disclaims any legal obligation or additional

 3   rights to pay. Dkt. #35 at p. 3, 9; Dkt. #41 at p. 9, ¶ 36; Dkt. #42 at pp. 2, 11, 28, ¶¶ 3, 6, Exs. 2,

 4   5. Nor would reliance be justifiable because TRC retained discretion to decide on a “case-by-case

 5   basis” whether to offer premium pay. Quedado, 276 P.3d at 371 (no justifiable reliance where

 6   employment policies were applied on a “case-by-case basis”).

 7            Accordingly, Plaintiff failed to state a legally cognizable equitable reliance or promissory

 8   estoppel claim as a matter of law because he has not shown (and cannot show) justifiable reliance.

 9   D.       Plaintiff Fails to State a Claim for Breach of the Implied Duty of Good Faith and
              Fair Dealing as a Matter of Law
10

11            Plaintiff cannot state a claim for breach of the implied duty of good faith and fair dealing
12   because he fails to establish the existence of a contract.14 Although there is an implied duty of
13   good faith and fair dealing in every contract under Washington law, the Washington Supreme
14   Court has “consistently held there is no ‘free-floating’ duty of good faith and fair dealing that is
15   unattached to an existing contract.” See, e.g., Keystone Land & Dev. Co. v. Xerox Corp., 94 P.3d
16   945, 949 (Wash. 2004) (citing Badgett v. Sec. State Bank, 807 P.2d 356, 360 (Wash. 1991)); see
17   also NOVA Contracting, Inc. v. City of Olympia, 426 P.3d 685, 691 (Wash. 2018) (“A claim of
18   breach of the covenant of good faith and fair dealing sounds in contract, not equity.”) (citing
19   Rekhter v. Dep’t of Soc. & Health Servs., 323 P.3d 1036 (Wash. 2014)). Claims for breach of
20   good faith and fair dealing “rest[] on the assumption” a party has contractual duties. See Hard 2
21   Find Accessories, Inc. v Amazon.com, Inc., 58 F. Supp. 3d 1166, 1173-74 (W.D. Wash. 2014)
22
     14
       This Court dismissed Plaintiff’s breach of contract and promissory estoppel claims with leave to amend, while
23   denying as moot Plaintiff’s pending motion for leave to amend (which included a request to include the breach of
     the implied duty of good faith and fair dealing claim). Dkt. #35 at pp. 1, 14-15. To the extent the Court’s Order
24   granted leave to amend only the breach of contract and promissory estoppel claims and did not contemplate Plaintiff
     adding an entirely new claim, Plaintiff’s new claim for breach of the duty of good faith and fair dealing is not
25   properly before this Court. See Fed. R. Civ. P. 15(a)(2) (requiring a party secure the opposing party’s written
     consent or the court’s leave to amend, which Plaintiff did not do here). But if the new claim is properly before the
26   Court, it should be dismissed for the reasons described in this section.
                                                                                        Perkins Coie LLP
      DEFENDANT’S MOTION FOR
                                                                                 1201 Third Avenue, Suite 4900
      JUDGMENT ON THE PLEADINGS                                                     Seattle, WA 98101-99
      (No. 2:20-cv-01733-JLR) – 20                                                   Phone: 206.359.8000
     152761927.12                                                                     Fax: 206.359.9000
               Case 2:20-cv-01733-JLR Document 57 Filed 06/24/21 Page 26 of 31




 1   (dismissing claim for breach of good faith and fair dealing, explaining “[b]ecause the Court has

 2   determined that no … contractual duties existed, there is also no duty to perform such obligations

 3   in good faith”). Where, as here, there are no contractual duties, there cannot be a duty to perform

 4   any obligations in good faith. See id.

 5            As discussed above—and as this Court previously found—the Disaster Relief Policy is not

 6   a contract. See Dkt. #35 at 12; supra Section IV.A. Accordingly, Plaintiff’s new claim for breach

 7   of good faith and fair dealing necessarily fails as a matter of law.

 8   E.       Plaintiff Fails to State a Claim for Unjust Enrichment as a Matter of Law
 9            Plaintiff’s claim for unjust enrichment fails as a matter of law. Unjust enrichment “arises
10   from an implied legal duty or obligation and is not based on a contract between the parties, or any
11   consent or agreement.” Pierce Cty. v. State, 185 P.3d 594, 618 (Wash. Ct. App. 2008) (citing
12   Chandler v. Wash. Toll Bridge Auth., 137 P.2d 97, 107 (Wash. 1934)).                TRC’s intention,
13   agreement, will or design is irrelevant. Byram v. Thurston Cty., 251 P. 103, 107 (Wash. 1926),
14   modified 252 P. 943 (1927). On the contrary, “[p]ayment is authorized under this theory when a
15   person performs the noncontractual duty of another to supply necessaries to a third person and
16   where one performs another’s duty to the public, so long as the service was performed with the
17   intent to seek remuneration for it.” Pierce, 185 P.3d at 618. To show unjust enrichment, Plaintiff
18   must allege: “(1) the defendant received a benefit, (2) the received benefit is at the plaintiff’s
19   expense, and (3) the circumstances make it unjust for the defendant to retain the benefit without
20   payment.” Young v. Young, 191 P.3d 1258, 1262 (Wash. 2008) (en banc); Dkt. #35 at p. 13.
21            Plaintiff cannot show he conferred a benefit to TRC “at Plaintiff’s expense,” nor can he
22   show any injustice resulted from TRC paying Plaintiff his regular wages for performing his regular
23   job duties and working his regular work hours during the pandemic. As such, he fails to state an
24   unjust enrichment claim as a matter of law.
25

26

                                                                              Perkins Coie LLP
      DEFENDANT’S MOTION FOR
                                                                        1201 Third Avenue, Suite 4900
      JUDGMENT ON THE PLEADINGS                                            Seattle, WA 98101-99
      (No. 2:20-cv-01733-JLR) – 21                                          Phone: 206.359.8000
     152761927.12                                                            Fax: 206.359.9000
               Case 2:20-cv-01733-JLR Document 57 Filed 06/24/21 Page 27 of 31




 1            1.     TRC Did Not Receive a Benefit “at Plaintiff’s Expense”
 2            Mr. Hesketh cannot show TRC received a benefit “at Plaintiff’s expense.” Young, 191

 3   P.3d at 1262. Plaintiff’s contention that TRC received the benefit of his labor in exchange for his

 4   regular pay falls short for two reasons: (1) Plaintiff did not perform any additional services other

 5   than the agreed services for the agreed rate; and (2) Plaintiff had no right to receive premium pay

 6   for his services, and thus could not have conferred the right to work without premium pay to TRC.

 7            First, there is no benefit conferred at a plaintiff’s expense where the alleged benefit

 8   conferred (i.e. labor) was paid at the agreed rate. See Mastaba, Inc. v. Lamb Weston Sales, Inc.,

 9   23 F. Supp. 3d 1283, 1295-96 (E.D. Wash. 2014) (where the alleged benefit (i.e., services) was

10   contemplated within the parties’ original bargained-for exchange (i.e., payment), unjust

11   enrichment does not apply); Chandler, 137 P.2d at 103 (finding no unjust enrichment because it

12   related to an agreement whereby plaintiff was performing services in exchange for payment, noting

13   the plaintiff “may not bring an action [for unjust enrichment] relating to the same matter”). For

14   example, in Mastaba, Lamb Weston, a potato product producer, entered into a service agreement

15   to be the sole supplier of potato products to Mastaba, a potato product broker in the Philippines,

16   and paid Mastaba a fee per net pound of sales. 23 F. Supp. 3d at 1288. Mastaba claimed that

17   Lamb Weston was unjustly enriched by it establishing the Philippine frozen potato market in the

18   course of selling Lamb Weston’s potato products. Id. at 1295. In granting summary judgment,

19   the court found the benefit conferred (establishing the potato market) “was necessarily done

20   pursuant to Mastaba’s service agreements with Lamb Weston for which Mastaba received

21   payment.” Id. at 1296. Mastaba could not assert an unjust enrichment claim as a matter of law for

22   “negotiating sales and sales contracts” because that was covered by the commissions for sales

23   provided in the agreement. Id. Where the plaintiff already received payment for the benefit, there

24   is no benefit “without payment” or at “plaintiff’s expense.”

25            In order to state a claim, Plaintiff must show some additional right or benefit conferred to

26   and received by TRC beyond his bargained-for labor. He cannot. It is undisputed Mr. Hesketh

                                                                              Perkins Coie LLP
      DEFENDANT’S MOTION FOR
                                                                       1201 Third Avenue, Suite 4900
      JUDGMENT ON THE PLEADINGS                                           Seattle, WA 98101-99
      (No. 2:20-cv-01733-JLR) – 22                                         Phone: 206.359.8000
     152761927.12                                                           Fax: 206.359.9000
               Case 2:20-cv-01733-JLR Document 57 Filed 06/24/21 Page 28 of 31




 1   continued to perform his regular job duties and work his regular hours during the pandemic, and

 2   TRC compensated him his regular pay for that work. There are no allegations Plaintiff performed

 3   any additional services not contemplated within his regular job duties. Dkt. #41 at p. 13, ¶ 54.

 4   Any work Plaintiff performed during the pandemic was necessarily done pursuant to his regular

 5   employment for which he received payment. Thus, any benefit received by TRC was not at

 6   Plaintiff’s expense—he was compensated—and was not “without payment” as a matter of law.

 7            Second, because Plaintiff never had any right to premium pay for his services, he cannot

 8   be said to have conferred a benefit to TRC when he worked for regular pay during the pandemic.

 9   “[A] plaintiff alleging unjust enrichment must demonstrate a right or benefit properly belonging

10   to the plaintiff that was conferred upon the defendant.” BOFI Fed. Bank v. Advance Funding LLC,

11   No. 14-CV-00484-BJR, 2015 WL 5008860, at *2 (W.D. Wash. Aug. 20, 2015). “The core of

12   unjust enrichment is the notion that a defendant has received a right or benefit that belonged to the

13   plaintiff.” Id. (citing Young, 191 P.3d at 1258) (emphasis in original); see also Pengbo Xiao v.

14   Feast Buffet, Inc., 387 F. Supp. 3d 1181, 1185 (W.D. Wash. 2019) (“[U]njust enrichment requires

15   that a defendant received a right of benefit that belonged to the plaintiff.”) (emphasis in original).

16   For example, in Pengbo Xiao, a Chinese restaurant recruited Chinese-speaking waitstaff from

17   outside of Washington, and the restaurant promised to compensate the plaintiffs for travel costs to

18   relocate to Washington. 387 F. Supp. 3d at 1185. In granting summary judgment, the court found

19   that because the plaintiffs “never possessed any right to the cost of a plane ticket—rather, the

20   alleged promise of reimbursement was used as an incentive for Plaintiffs to accept a job with [the

21   restaurant] and relocate to Washington,”—the plaintiffs could not show they conferred a benefit

22   to their employer that belonged to them. Id. at 1191. The court explained, “even if [the restaurant]

23   orally promised to reimburse them the cost of their plane tickets, Plaintiffs’ claim over these costs

24   are merely ‘an inchoate right based on [an] unenforceable agreement.’” Id. (citing BOFI Fed.

25   Bank, 2015 WL 5008860, at *2). In contrast, the court found that because the employees had to

26   pay/cover the cost of customers who walked out of the restaurant without paying, they conferred

                                                                              Perkins Coie LLP
      DEFENDANT’S MOTION FOR
                                                                        1201 Third Avenue, Suite 4900
      JUDGMENT ON THE PLEADINGS                                            Seattle, WA 98101-99
      (No. 2:20-cv-01733-JLR) – 23                                          Phone: 206.359.8000
     152761927.12                                                            Fax: 206.359.9000
               Case 2:20-cv-01733-JLR Document 57 Filed 06/24/21 Page 29 of 31




 1   a benefit to their employer that belonged to them. Id. (denying summary judgment for this claim);

 2   see also Alvarado v. Microsoft Corp., No. C09-189 MJP, 2010 WL 715455 (W.D. Wash. Feb. 22,

 3   2010) (plaintiff could state a claim where licensing fees were originally paid by plaintiff).

 4            Just as the plaintiffs in Pengbo Xiao were never entitled to the reimbursement of their plane

 5   tickets, Mr. Hesketh was never entitled to receive premium pay. See, supra, Section IV.A. His

 6   claim that he has a right to premium pay is merely “an inchoate right based on [an] unenforceable

 7   agreement.” See Pengbo Xiao, 387 F. Supp. 3d at 1191; BOFI Fed. Bank, 2015 WL 5008860, at

 8   *2. It is insufficient to constitute a right or benefit conferred at Plaintiff’s expense.

 9            2.     Plaintiff Cannot Show Any Injustice
10             Separately, Plaintiff cannot show any injustice that would result from TRC “retaining” the
11   value of any benefit conferred. Young, 191 P.3d at 1262. “Enrichment alone will not trigger the
12   doctrine; the enrichment must be unjust under the circumstances as between the two parties to the
13   transaction.” Dragt v. Dragt/DeTray, LLC, 161 P.3d 473, 482 (Wash. Ct. App. 2007).
14            TRC paid Mr. Hesketh for his regular job duties at his regular rate. That this occurred
15   during a pandemic does not make it unjust. To find otherwise would amount to a judicial ruling
16   that even where employers did not promise to pay their employees premium pay during a pandemic
17   the law could suppose they did. See Byram, 251 P. at 107 (Unjust enrichment “rests upon the
18   principle that, whatsoever it is certain a man ought to do, that the law will suppose him to have
19   promised to do.”)
20            TRC paid Mr. Hesketh the agreed rate for the work he agreed to perform, and Mr. Hesketh
21   does not allege he performed any additional work outside that which he was already expected to
22   do. Accordingly, Plaintiff fails to state a claim for unjust enrichment.
23                                          V.      CONCLUSION
24            For the foregoing reasons, Defendant TRC respectfully requests the Court grant its motion
25   for judgment on the pleadings with prejudice and enter judgment in Defendant’s favor.
26

                                                                                Perkins Coie LLP
      DEFENDANT’S MOTION FOR
                                                                         1201 Third Avenue, Suite 4900
      JUDGMENT ON THE PLEADINGS                                             Seattle, WA 98101-99
      (No. 2:20-cv-01733-JLR) – 24                                           Phone: 206.359.8000
     152761927.12                                                             Fax: 206.359.9000
               Case 2:20-cv-01733-JLR Document 57 Filed 06/24/21 Page 30 of 31




 1   DATED: June 24, 2021                     By: s/ Chelsea Dwyer Petersen
 2                                            By: s/ Heather Shook
                                              By: s/ Margo S. Jasukaitis
 3                                            Chelsea Dwyer Petersen #33787
                                              Heather Shook #56610
 4                                            Margo S. Jasukaitis #57045
                                              Perkins Coie LLP
 5                                            1201 Third Avenue, Suite 4900
                                              Seattle, WA 98101-3099
 6                                            Telephone: 206.359.8000
                                              Facsimile: 206.359.9000
 7                                            Email: CDPetersen@perkinscoie.com
                                                       HShook@perkinscoie.com
 8                                                     MJasukaitis@perkinscoie.com
                                              Attorneys for Defendant Total Renal Care, Inc.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                  Perkins Coie LLP
      DEFENDANT’S MOTION FOR
                                                            1201 Third Avenue, Suite 4900
      JUDGMENT ON THE PLEADINGS                                Seattle, WA 98101-99
      (No. 2:20-cv-01733-JLR) – 25                              Phone: 206.359.8000
     152761927.12                                                Fax: 206.359.9000
               Case 2:20-cv-01733-JLR Document 57 Filed 06/24/21 Page 31 of 31




 1                                    CERTIFICATE OF SERVICE

 2            I hereby certify under penalty of perjury that on June 24, 2021, I electronically filed the

 3   foregoing SECOND MOTION FOR JUDGMENT ON THE PLEADINGS with the Clerk of

 4   the Court using the CM/ECF system, which will send notification of such filing to the following:

 5      Christina L Henry, WSBA 31273
        Email: chenry@hdm-legal.com                         Via Hand Delivery
 6                                                          Via U.S. Mail, 1st Class, Postage
        HENRY & DEGRAAFF, PS
 7      787 Maynard Ave S                                      Prepaid
        Seattle, WA 98104                                   Via Overnight Courier
 8      Telephone: 206-330-0595                             Via Facsimile
        Facsimile: 206-400-7609                         X   Via E-Filing
 9      Attorney for Plaintiffs
10
        J. Craig Jones, Admitted Pro Hac Vice               Via Hand Delivery
11      Email: craig@joneshilllaw.com                       Via U.S. Mail, 1st Class, Postage
        Craig Hill, Admitted Pro Hac Vice                      Prepaid
12
        Email: chill@joneshilllaw.com                       Via Overnight Courier
13      JONES & HILL, LLC                                   Via Facsimile
        131 Highway 165 South
14      Oakdale, LA 71463                               X   Via E-Filing
        Telephone: 318-335-1333
15
        Facsimile: 318-335-1934
16      Attorney for Plaintiffs

17      Scott C. Borison, Admitted Pro Hac Vice             Via Hand Delivery
        Email: scott@borisonfirm.com                        Via U.S. Mail, 1st Class, Postage
18      BORISON FIRM, LLC                                      Prepaid
        1900 S. Norfolk Rd. Suite 350                       Via Overnight Courier
19
        San Mateo CA 94403                                  Via Facsimile
20      Telephone: 301-620-1016
        Facsimile: 301-620-1018                         X   Via E-Filing
21      Attorney for Plaintiffs
22
              DATED this 24th day of June 2021 in Seattle, Washington.
23

24
                                                       Nanette Nielson, Legal Practice Assistant
25

26

                                                                             Perkins Coie LLP
      DEFENDANT’S MOTION FOR
                                                                       1201 Third Avenue, Suite 4900
      JUDGMENT ON THE PLEADINGS                                           Seattle, WA 98101-99
      (No. 2:20-cv-01733-JLR) – 26                                         Phone: 206.359.8000
     152761927.12                                                           Fax: 206.359.9000
